Citation Nr: 1521507	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1  Entitlement to service connection for a stomach disorder, claimed as stomach pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for a breathing disorder, including as due to exposure to asbestos.

5.  Entitlement to service connection for hepatitis A.

6.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis.

7.  Entitlement to an initial rating higher than 10 percent for lumbar spine spondylosis with disc degeneration.

8.  Entitlement to an initial rating higher than 10 percent for a right ankle fracture and small calcaneal spur.

9.  Entitlement to an initial rating higher than 20 percent for prostatitis with sexual dysfunction (claimed as impotence with urinary tract infection and kidney infection).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from April 1977 to December 1983 and served in the Naval Reserve from March 1985 to April 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in part, denied service connection for hypertension, hepatitis A, breathing and stomach disorders, depression and anxiety, and high cholesterol, and granted service connection for right knee and ankle, and lumbar spine disabilities, assigned initial 10 percent ratings, and prostatitis with sexual dysfunction (claimed as impotence and urinary tract infection and kidney infection), assigned an initial 20 percent rating, effective from April 16, 2009.

In a September 2014 rating decision, the RO granted service connection for a major depressive disorder, that was assigned a 100 percent rating, effective from November 16, 2009.  In October 2014, the Veteran filed a notice of disagreement (NOD) with the effective date of the award and argued that the proper effective date should be April 16, 2009.  A December 2014 rating decision granted an effective date of April 16, 2009 for service connection for the major depressive disorder and the 100 percent disability evaluation.  The RO's actions represent a full grant of the benefits sought as to the Veteran's claim for service connection for depression and anxiety.

In a March 2011 statement, the Veteran objected to the RO's characterization of his prostatitis disability that was combined with his sexual dysfunction disorder.  He argued the kidney and urinary tract infections, and sexual dysfunction, were separate claims and should be considered separately.  In an August 2014 letter, the RO noted that impotence was evaluated as non-compensable and that was why it was considered with his genitourinary disability.  In August 2014, he again objected to the characterization.  The matter of the initial rating for the prostatitis disability is considered in the remand section below.

The issues of entitlement to service connection for a breathing disorder and hepatitis A, and higher initial ratings for right knee and ankle, lumbar spine, and prostatitis disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current stomach disability.

2.  Hypertension was not present in service, did not manifest within one year after discharge, and is not related to the Veteran's military service.

3.  High cholesterol is a laboratory test result that is not, in and of itself, a disability for VA compensation purposes.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder are not met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 101, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty To Notify And Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In May 2009 and April and May 2010 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA records have been associated with the claims file, to the extent available.  He has not identified any relevant private treatment.  All reasonably identified and available medical records have been secured. 

In July 2010, the Veteran was afforded a VA examination, in part, regarding his stomach disability.  The examination report is of record.  The report regarding the Veteran's claim for service connection for a stomach disorder is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claims regarding hypertension and high cholesterol.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, while there is a current diagnosis of hypertension and high cholesterol, there is no true indication these disabilities are associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2014).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2). 

The Board is satisfied that the duties to notify and assist have been met.

II. Facts and Analysis

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 .

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA), or injury incurred or aggravated while performing inactive duty for training (IDT), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. § 3.6.  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as diabetes mellitus and cardio-vascular renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  More recently, the United States Court of Appeals for Veterans Claims (court) held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of gastrointestinal and cardiovascular pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Stomach Disorder

The Veteran contends that he was treated in April 1978 and May 1979 for abdominal pain and stomach cramps, diagnosed as gastroenteritis, and still had the pain that occurred in service.  See June 2011 substantive appeal.  Thus he maintains that service connection is warranted for a stomach disability.

Here, the Veteran's claim must fail because the weight of the evidence is that he does not have a current stomach disability

Service treatment records show that on, August 22, 1977, the Veteran was seen with complaints of stomach pains for approximately five days.  He had sharp, intermittent pain in his stomach and groin.  The assessment was abdominal colitis.  

On April 18, 1978, the Veteran was treated for a three-day history of abdominal pain with a poor appetite and normal bowel movements.  A diagnosis was not provided.  He was seen again on April 24, 1978, and reported that his symptoms disappeared and then returned the previous day.  The assessment was continuing flu syndrome.  

On May 21, 1979, the Veteran was seen for complaints of stomach cramps and abdominal pain, and denied vomiting or diarrhea.  He reported having the same problem once before, a year and a half earlier.  The Veteran had normal stools and no other complaints.  The assessment was gastroenteritis.

A January 1, 1980 record indicates that the Veteran wanted an evaluation for "seasickness".  He was on the ship for six months and got sick approximately 85 percent of the time, with headaches and vomiting since November.  The assessment was questionable seasickness.  There was no ear, nose, and throat (ENT) clinician available to establish seasickness for discharge, that needed documentation by a supervisor and ENT evaluation.  Medication was prescribed until the ENT examination could be performed.

On medical histories prepared in March 1981 and October, 1983, the Veteran denied having stomach trouble.  Service examination reports at those times do not describe a stomach disability.  When examined for the Naval Reserve in March 1985, the Veteran denied having abdominal trouble, and his abdomen and viscera were normal on examination.

Post service VA treatment records do not discuss diagnosis of, or treatment for, a stomach disability.  A September 2006 primary care note describes a normal examination of the Veteran's abdomen.  A May 2010 record includes a complaint of low stomach pain for a month and a half with a burning sensation on urination.  A stomach disorder was not diagnosed.

In July 2010, a VA examiner noted the Veteran's history of a stomach condition in service with sharp painful cramps and nausea that he had for 30 years.  The Veteran reported pain in his abdominal area that occurred occasionally.  He denied vomiting blood, diarrhea, and abdominal distention, and had black, tarry stools twice.  The Veteran also said he sometimes awoke at night and vomited what he ate during the day.  Physical examination findings were essentially normal.  The examiner rendered no diagnosis because of the lack of medical pathology. 

There is no medical opinion of record to contradict the VA examiner's opinion.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

The Board acknowledges that stomach pain related to gastroenteritis and abdominal colitis was identified during the Veteran's service.  Gastroenteritis and abdominal colitis have not been reported during the current appeal. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of stomach disability is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of stomach disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a symptom of stomach pain with no finding of a diagnosed stomach disability.

In sum, a preponderance of the evidence is against the claim for service connection for a stomach disorder.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Hypertension

The Veteran has offered no contentions regarding the onset of his hypertension disability nor has he reported any relevant post service medical treatment.  See Veteran's April 2010 statement that raised a claim for service connection for high blood pressure, February 2011 NOD, and June 2011 substantive appeal.

Service treatment records do not discuss findings of, or treatment for, high blood pressure or hypertension.  Clinical records show the Veteran's blood pressure was 134/88 when he was treated for an upper respiratory infection on April, 10, 1977, 120/80 on January 10, 1978, and 122/80 on September 14, 1978.  

On the March 1981 and October 1983 service medical histories, the Veteran denied having high blood pressure.  His blood pressure was 120/82 in March 1981 and 138/86 in October 1983 and his cardiovascular system was normal during each examination.  The March 1985 medical history, prepared during the Veteran's Reserve service examination, indicates that he denied having high blood pressure.  On examination, his blood pressure was 136/80 and his cardiovascular system was normal.

The post service VA medical records show that, in September 2006, the Veteran was started on prescribed medication to control his blood pressure.  A June 2007 record reflects a three-year history of hypertension.  Another record indicates that essential hypertension was diagnosed in August 2007.

Here, the objective medical evidence fails to demonstrate that the Veteran has established a nexus between his claimed hypertension disorder and active service. 

The Veteran has contended that service connection should be granted for hypertension.  Although the post service medical evidence shows that he was diagnosed with hypertension, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  Rather, the first post service evidence of record of hypertension is from approximately 2006, over 20 years after the Veteran's separation from active service.

The weight of the competent evidence is against a finding of a nexus between the current hypertension and the Veteran's active service.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309(a) (i.e., "cardio-vascular renal disease"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  

Moreover, the Veteran is competent to describe his observable symptoms, such as high blood pressure.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

To the extent he is claiming that blood pressure problems have persisted since service, this is inconsistent with his reports at the time of his separation from service, the normal examination at the time of separation from service, and the fact that he did not report hypertension when he was examined in the Naval Reserve in 1985.  Hence, his reports of symptoms beginning in service and continuing since are not deemed credible.  

Further, an extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to hypertension.  Thus, a continuity of symptomatology could not establish a link between that disease and service.  Walker.

There is no medical evidence of record to support the Veteran's contentions.

In sum, a clear preponderance of the evidence of record is against the Veteran's claim for service connection for hypertension, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d at 1365.

High Cholesterol

The Veteran also seeks service connection for high cholesterol.

Service treatment records do not discuss diagnosis of, or treatment for, high cholesterol.  The March 1981 and October 1983 service examination reports, and March 1985 Reserve examination report, describe a normal cardiovascular system with no record of an elevated cholesterol level.

The post service VA medical records, dated in November 2008, indicate that the Veteran took medication to lower his cholesterol.  He was advised to follow a low sodium, low fat diet, and exercise.  In February 2010, it was noted that recent laboratory tests results included elevated cholesterol.  In May 2010, hyperlipidemia was noted.

Diagnoses of high cholesterol and hyperlipidemia are actually laboratory results and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The evidence does not show, nor has the Veteran contended, that his high cholesterol is a manifestation of an underlying disease that is secondary to his service-connected major depressive disorder, or right knee or ankle, lumbar spine, or prostatitis, disabilities.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225 . 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of a disability manifested by high cholesterol is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of disorders manifested by high cholesterol are not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish a current disability in this case.  Such lay evidence merely establishes a laboratory finding of high cholesterol with no finding of a diagnosed disability.

In sum, a preponderance of the evidence is against the claim for service connection for high cholesterol.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

Service connection for a stomach disorder, claimed as stomach pain, is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. at 79. 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83 .

The Veteran contends that a May 21, 1977 service treatment record shows that he was exposed to infectious hepatitis A, for which he received prophylactic treatment.  See June 2011 substantive appeal.

The May 21, 1977 service treatment record indicates that immune serum globulin was administered as prophylaxis for exposure to infectious hepatitis in a food handler.

The Veteran also maintains that he was exposed to asbestos during active service while serving aboard three different Naval ships, that included preparing ships for dry dock, during which he had daily exposure for up to three months.  See June 2011.substantive appeal.  The Veteran had breathing difficulty that he believed occurred due to his exposure to asbestos.  

In his May 2010 Asbestos Questionnaire, the Veteran reported that he was a boats-mate and disbursing clerk on ships.  He was exposed to asbestos while the ships were in dry dock and he was on deck.

Service records show that, between January 1978 and April 1981, the Veteran was assigned to the USS PONCHATOULA and the USS SCHOFIELD.  It seems likely that he had some asbestos exposure.

The Veteran's reports suggest that he may have a breathing disorder and hepatitis A that may be related to service.  An examination is needed to determine whether he has a current respiratory disorder or hepatitis A related to a disease or injury in service.

Recent medical records regarding the Veteran's treatment at the VA medical center, (VAMC) in West Los Angeles, and the Los Angeles Outpatient Clinic (LAOPC), dated since June 2010, should be obtained.

The November 2010 rating decision granted an initial 20 percent rating for prostatitis with sexual dysfunction (claimed as impotence and urinary tract infection and kidney infection) and initial 10 percent ratings for right knee and ankle, and lumbar spine, disabilities.  In a February 2011 signed statement, the Veteran disagreed with the RO's decision.  The Board construes the Veteran's statement as a notice of disagreement.  The issues must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to an initial rating higher than 20 percent for prostatitis with sexual dysfunction (claimed as impotence with urinary tract infection and kidney infection), and initial ratings higher than 10 percent for right knee osteoarthritis, a right ankle fracture, and lumbar spine spondylosis with disc degeneration.  If, and only if, the Veteran timely perfects an appeal as to the matters, should these claims be returned to the Board.

2. Obtain all medical records regarding the Veteran's treatment at the West Los Angeles VAMC and the LAOPC, dated since June 2010, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the above, schedule the Veteran for a VA examination to determine whether he has hepatitis A, or a respiratory disease related to in-service asbestos exposure, or other disease or injury in service.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should assume that the Veteran had some exposure to asbestos.



a. Respiratory Disability

i. The examiner should identify all respiratory disabilities or diseases (any respiratory disability or disease diagnosed since 2009), and state whether the Veteran has a disease or disability related to asbestos exposure.

ii. The examiner should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service including in-service asbestos exposure during active service?

b. Hepatitis A

i. The examiner should identify all hepatitis A disabilities or diseases (any hepatitis A disability or disease diagnosed since 2009), and state whether the Veteran has a disease or disability related to hepatitis A.

ii. The examiner should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service including in-service hepatitis A exposure during active service?

c. The examiner should provide reasons for all opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

d. The absence of evidence of treatment for respiratory or hepatitis A problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

e. The examiner is advised that the Veteran is competent to report in-service respiratory and hepatitis A problems, his symptoms and history, and such reports, including those of a continuity of respiratory and hepatitis A symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

f. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


